                 Case 1:20-cv-01443-GSA Document 6 Filed 10/14/20 Page 1 of 2



1

2

3

4

5

6

7

8                               UNITED STATES DISTRICT COURT
9                                EASTERN DISTRICT OF CALIFORNIA
10

11   LINDA GABALDON,                                   1:20-cv-01443-GSA-PC
12                 Plaintiff,                          ORDER STRIKING COMPLAINT FOR
                                                       LACK OF SIGNATURE
13         vs.                                         (ECF No. 1.)
14   BROWN, et al.,                                    ORDER FOR PLAINTIFF TO FILE A
                                                       FIRST AMENDED COMPLAINT
15                 Defendants.                         BEARING HER SIGNATURE WITHIN
                                                       THIRTY DAYS
16

17

18

19          Linda Gabaldon (“Plaintiff”) is a state prisoner proceeding pro se with this civil rights
20   action pursuant to 42 U.S.C. § 1983. Plaintiff filed the Complaint commencing this action on
21   October 13, 2020. (Doc. 1.) The Complaint is not signed by Plaintiff. All filings submitted to
22   the court must bear the signature of the filing party. Local Rule 131; Fed. R. Civ. P. 11(a).
23          Accordingly, IT IS HEREBY ORDERED that:
24          1.      Plaintiff’s Complaint, filed on October 13, 2020, is STRICKEN from the record
25                  for lack of signature;
26          2.      The Clerk’s Office shall send Plaintiff a § 1983 form complaint;
27          3.      Within thirty days from the date of service of this order, Plaintiff is required to
28                  file a First Amended Complaint bearing Plaintiff’s original signature; and
               Case 1:20-cv-01443-GSA Document 6 Filed 10/14/20 Page 2 of 2



1         4.      Plaintiff’s failure to comply with this order shall result in the dismissal of this
2                 case.
3
     IT IS SO ORDERED.
4

5      Dated:    October 14, 2020                             /s/ Gary S. Austin
                                                   UNITED STATES MAGISTRATE JUDGE
6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
